Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 5 May 1804
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Monsieur le Président,
            Paris 5 May 1804.
          
          Vos lettres me pénétrent de reconnaissance. Je suis bien fier d’être l’Ami d’un homme qui fait, qui veut, qui peut faire tant de bien au monde.
          Je vous remercie de songer à mettre des barrieres entre votre Patrie et la Terre d’argent qui ferait déserter vos citoyens.
          Je vous remercie de ce que vous vous occupez de rendre les Louisianiens capables de désirer et d’exercer leurs droits politiques.
          C’est la partie de votre Pays oû je puis le mieux concourir au succès de vos vues, à l’etablissement de l’éducation, à celui des bonnes institutions, à la formation de l’Esprit public: c’est même la Seule où je le puisse, parceque c’est la seule dont je sache bien la langue, et où l’on puisse avoir promptement droit de Cité.
          J’espere conferer avec vous là dessus dans un an.
          Mes affaires ne peuvent être terminées en Europe avant le mois d’octobre. Je craindrais d’exposer encore une fois ma Femme à une traversée d’hiver. Je ne puis donc partir qu’après l’équinoxe du Printems.
          Mais au quatre Juillet je pourrai faire avec vous la Fête de votre durable indépendance.
          J’aurais désiré, d’après ce que vous me marquez de Mr Harvie, faire sa connaissance et lui être bon à quelque chose. J’ai taché du moins d’être aimable à Mr Leonard.
          Conservez moi votre bienveillance. Etendez là sur mes Enfans. Je prie Votre Excellence de leur faire parvenir les Lettres ci-jointes.
          Madame Du Pont vous remercie de votre obligeant Souvenir. Nous invoquons tous deux les bénédictions du Ciel sur vous, sur votre administration et pour vos sages projets.
           Salut et respect.
          
            Du Pont (de Nemours)
          
          
            J’espere que vous ne faites pas faire votre Poudre, ni raffiner votre Salpêtre ailleurs qu’à ma fabrique.
            1o. Elle est sans comparaison la meilleure qu’il y ait aux Etats unis: et l’une des meilleures du monde.
            2o. vos vieilles Poudres doivent avoir besoin d’être rebattues.
            3o. elle est à votre fidelle ami.
          
         
          Editors’ Translation
          
            
              Mr. President,
              Paris, 5 May 1804
            
            Your letters fill me with gratitude. I am very proud to be the friend of a man who wishes to accomplish so much good for the world, who can do so, and who does.
            Thank you for thinking to place limits between your country and the land of silver, which tempts your citizens to desert.
            Thank you for helping educate Louisianans to desire and exercise their political freedom.
            Louisiana is the part of your country where I can most readily see the success of your vision: the establishment of schools and solid institutions, the cultivation of civic spirit. In fact, it is the only part of the country where I can, since it is the only one where I know the language and could quickly receive rights of citizenship.
            I hope to confer with you about this in a year.
            My business in Europe cannot be concluded before October. Since I fear imposing another winter crossing on my wife, I cannot leave until after the spring equinox. But on the Fourth of July, I will be able to celebrate your lasting independence with you.
            After what you told me about Mr. Harvie, I would have liked to meet him and be useful to him in some way. I tried, at least, to be helpful to Mr. Leonard.
            Continue your good will toward me, and extend it to my children. I ask your excellency to forward the enclosed letters to them.
            Madame Du Pont thanks you for your kind wishes. We both implore heaven’s blessings upon you, your administration, and your wise projects.
            Greetings and respect.
            
               Du Pont (de Nemours)
            
            
              I hope you do not make your gunpowder or refine your saltpeter elsewhere than in my factory.
              1.	It is, without comparison, the best in the United States, and one of the best in the world.
              2.	Your old powder must need to be retreated.
              3.	The factory belongs to your faithful friend.
            
          
        